Case 3:18-cv-00156-NJR Document 269 Filed 04/28/21 Page 1 of 6 Page ID #6221




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JANIAH MONROE, MARILYN                       )
MELENDEZ, LYDIA HELENA VISION,               )
SORA KUYKENDALL, and SASHA                  )
REED, individually and on behalf of a class )
of similarly situated individuals,          )
                                             )
                Plaintiffs,                  )       Case No. 3:18-cv-00156-NJR-MAB
                                             )
        v.                                   )
                                             )
ROB JEFFREYS, STEVE MEEKS, and               )
MELVIN HINTON,                               )
                                             )
                Defendants.                  )

                        DECLARATION OF SORA KUYKENDALL

       I, Sora Kuykendall, hereby state:
                        8
        1.     lam a^N^-year old woman. I am a named Plaintiff in the above-captioned matter.

       2.      On Monday, January 4, 2021,1 met with my assigned mental health counselor.

       3.      During our meeting, my mental health counselor told me she thought I needed to

be placed on “crisis watch” because I was having suicidal thoughts.

       4.      I told my mental health counselor that I did not want to be placed on “crisis watch”

because it would serve only to further deteriorate my mental health state.

       5.      Nonetheless, I was placed on “crisis watch” on January 4, 2021 despite my

repeated statements that this would be extremely detrimental to me. I remained there until January

10, 2021.

       6.      The room I was placed in during my time on “crisis watch” had stains across the

walls that I believed were from feces. I attempted to clean the stains, but I was unable to remove

them completely.




                                                 1
Case 3:18-cv-00156-NJR Document 269 Filed 04/28/21 Page 2 of 6 Page ID #6222




       7.      During my time on “crisis watch,” I was entirely denied access to my hormones,

despite my repeated requests to correctional staff to retrieve them from my cell. I was likewise

denied access to an electric razor, meaning I was unable to shave my legs for six days.

       8.      I was also denied access to soap for the first forty-eight hours, and I was not

provided any eating utensils at any point during my time on “crisis watch.” Because of this—as

well as the state of my cell, my fear of contamination, and the COVID-19 pandemic—I did not

eat anything for almost two days.

       9.      Even prior to being placed on “crisis watch,” my mental and physical health were

suffering greatly from my untreated gender dysphoria. I struggled with constant thoughts of self­

harm and suicide.

        10.    My time on “crisis watch” greatly exacerbated my gender dysphoria, including my

mental anguish, depression, anxiety, and suicidal ideation. I am more depressed now than I was

prior to being placed on “crisis watch,” and I could not feel more strongly that I should never be

placed on “crisis watch” again.

        11.    Going without my hormones for almost six days was an excruciating experience

that made me feel out of control, anxious, and hopeless. These feelings were made worse by the

deplorable conditions of my cell while on “crisis watch,” as well as IDOC’s denial of the most

basic items, such as soap, an electric razor, and my life-saving prescribed medication, hormone

therapy.

       12.     My ongoing and constant-state of distress was made much worse after my

treatment while on “crisis watch.” It has strengthened my belief that those who are supposedly

here to help me do not have my best interests at heart.




                                                 2
Case 3:18-cv-00156-NJR Document 269 Filed 04/28/21 Page 3 of 6 Page ID #6223




Pursuant to 28 U.S.C. § 1746,1 declare that the foregoing is true and correct.




Dated: 1/15/2021                                                 Zs7Sora Kuykendall1
                                                                 Sora Kuykendall




1        Plaintiffs’ counsel spoke with Ms. Kuykendall on January 15, 2021 by telephone. During this conversation
Ms. Kuykendall authorized Plaintiffs’ counsel to file this declaration on her behalf. Plaintiffs’ counsel will supplement
this declaration with a signed copy from Ms. Kuykendall once it is returned to them by U.S. Mail from Ms.
Kuykendall.


                                                            3
Case 3:18-cv-00156-NJR Document 269 Filed 04/28/21 Page 4 of 6 Page ID #6224




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

JANIAH MONROE, MARILYN                               )
MELENDEZ, LYDIA HELÉNA VISION,                       )
SORA KUYKENDALL, and SASHA REED,                     )
individually and on behalf of a class of             )
similarly situated individuals,                      )
                                                     )      Case No. 3:18-cv-00156-NJR
                      Plaintiffs,                    )
                                                     )
       v.                                            )
                                                     )
ROB JEFFREYS, MELVIN HINTON,                         )
and STEVE MEEKS,                                     )
                                                     )
                      Defendants.                    )

                                     NOTICE OF FILING

       Plaintiffs, as previously promised (see Dkt. 262-15 p. 4, n.1), hereby file the Declaration

of Sora Kuykendall in Support of Plaintiffs’ Opposition to Defendants’ Motion for Summary

Judgment with her executed signature page. The Kuykendall Declaration, dated January 15,

2021, was previously submitted with her authorized e-signature in conjunction with Plaintiffs’

Opposition to Defendants’ Motion for Summary Judgment, originally filed on January 15, 2021

(and subsequently re-filed with redactions on February 25, 2021 as Dkt. 262).

 Dated: April 28, 2021                           Respectfully submitted,

                                                 By: /s/ John A. Knight
 Brent P. Ray                                    John A. Knight
 KING & SPALDING LLP                             Camille E. Bennett
 353 North Clark Street                          Ghirlandi Guidetti
 Chicago, IL 60654                               Carolyn M. Wald
 Telephone: (312) 995-6333                       ROGER BALDWIN FOUNDATION OF ACLU, INC.
 Facsimile: (312) 995-6330                       150 North Michigan Avenue, Suite 600
 bray@kslaw.com                                  Chicago, IL 60601
                                                 Telephone: (312) 201-9740
 Abby L. Parsons                                 Facsimile: (312) 288-5225
 KING & SPAULDING LLP                            jknight@ACLU-il.org
 1100 Louisiana Street, Suite 4000               cbennett@ACLU-il.org



                                                1
Case 3:18-cv-00156-NJR Document 269 Filed 04/28/21 Page 5 of 6 Page ID #6225




 Houston, TX 77002                    gguidetti@ACLU-il.org
 Telephone: (713) 751-3294            cwald@aclu-il.org
 aparsons@kslaw.com
                                      Catherine L. Fitzpatrick
 Thomas E. Kennedy III                Amelia H. Bailey
 Sarah Jane Hunt                      Sam G. Rose
 KENNEDY HUNT P.C.                    KIRKLAND & ELLIS LLP
 906 Olive Street, Ste. 200           300 North LaSalle Street
 Saint Louis, MO 63101                Chicago, IL 60654
 Telephone: (314) 872-9041            Telephone: (312) 862-2000
 tkennedy@KennedyHuntLaw.com          Facsimile: (312) 862-2200
 sarahjane@KennedyHuntLaw.com         catherine.fitzpatrick@kirkland.com
                                      amelia.bailey@kirkland.com
                                      sam.rose@kirkland.com

                                      Attorneys for Plaintiffs




                                     2
Case 3:18-cv-00156-NJR Document 269 Filed 04/28/21 Page 6 of 6 Page ID #6226




                                CERTIFICATE OF SERVICE

       I certify that on April 28, 2021, I electronically filed the foregoing document with the

Clerk of this Court by using the CM/ECF system, which will accomplish service through the

Notice of Electronic Filing for parties and attorneys who are Filing Users.



                                             /s/ John A. Knight
                                             John A. Knight




                                                3
